Loud, C. J.
If the proper construction of the words, “and such other persons as he may associate with himself therein,” is, that by the act of associating others with him, the ordinance, ex proprio vigore, vests the franchise in them jointly, as intimated in the opinion, that construction is decisive of the case, and upon that ground I can concur in the result. On the other hand, if such words mean that the grant of the franchise is to Budd, and only to such persons as he may associate himself therein when he so elects, and they agree to become such associates, then as the -subject-matter of the grant is an incorporeal hereditament, and lies in grant, it can only pass from him to them by deed, and the judgment of the court below is error, and ought to be reversed. It was on this last theory that the case was tried and the argument made here, the chief controversy being as to the validity of a parol agreement to effect such transfer. The court held it sufficient, which I think was manifest error,
Thayer, J., expressed no opinion, but concurred in the result.
Decision of the court below affirmed.